Citation Nr: 0525000	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04 11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1997 rating decision which established entitlement to an 
effective date of February 19, 1997, for the grant of service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether the manner of calculation of past-due benefits 
awarded the veteran was correct.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

(Consideration of the appellant's claim of CUE is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDING OF FACT

The manner of calculating the veteran's past-due benefits 
included payments based on devalued dollars in accordance 
with the exact dollar amounts authorized over time by 
Congress for the 100 percent rate, without consideration of 
payment of interest.  


CONCLUSION OF LAW

The veteran's past-due benefits were correctly calculated.  
38 U.S.C.A. § 1114(j) (West 2002); 38 C.F.R. § 3.21 (2004); 
Sandstrom v. Principi, 358 F.3d 1376 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted a claim for service connection for 
PTSD, which was received by the RO on February 19, 1997.  
Service connection for PTSD was granted in a rating decision 
dated in June 1997, rated as 30 percent disabling, with an 
effective date of February 19, 1997, the date of receipt of 
the veteran's claim.  The veteran's appeal of the RO's 
finding of 30 percent disability was dismissed by the Board 
in a December 2000 decision because the veteran had failed to 
timely appeal.  The veteran subsequently filed a claim for an 
increased rating for PTSD.  That claim was granted in a 
rating decision dated in April 2002, increasing the rating to 
100 percent disabling, with the same effective date--February 
19, 1997, as established by the rating decision of June 1997.

The veteran's attorney submitted a notice of disagreement 
(NOD), dated in March 2003, appealing the manner in which the 
veteran's past-due benefits had been calculated.  The claim 
was made that the past-due benefits should have been 
calculated utilizing a flat rate of $2,163 per month, plus 
$124 per month for dependent benefits, pursuant to 
38 U.S.C.A. § 1114(j), rather than at a progressively 
increasing rate, as the RO had done.

The Board notes that the rates of disability compensation 
payable to veterans are established by law.  See 38 U.S.C.A. 
§ 1114 (West 2002).  These rates are periodically adjusted by 
Congress, usually on an annual basis.  For example, the 
current version of 38 U.S.C.A. § 1114(j) provides that the 
monthly rate for total disability is $2,239, and Congress 
specifically provided that the current version of section 
1114 providing the $2,239 monthly rate was to take effect on 
December 10, 2004.  Pub. L. No. 108-454, § 307, 118 Stat. 
3612 (Dec. 10, 2004).  In previous years, Congress 
consistently specified effective dates for its amendments to 
section 1114.

As noted, in an April 2002 rating decision the RO determined 
that the veteran was entitled to a 100 percent rating for 
PTSD for the period beginning on February 19, 1997, based on 
the date of his original claim for service connection for 
PTSD, and as established by the June 1997 rating decision.  

In a May 2002 letter, the RO notified the veteran that he 
would be paid the amount that he would have received had he 
been rated 100 percent disabled at the time he filed his 
original application for service connection on February 19, 
1997, as specified by the versions of 38 U.S.C.A. § 1114(j) 
in effect at the time the payments would have been made.

The veteran's attorney argues that the monthly compensation 
amount of $2,163, which became effective on December 1, 2001 
by statutory amendment to 38 U.S.C.A. § 1114(j), should apply 
retroactively to all past-due payments.  The veteran's 
attorney argues that the plain language of 38 U.S.C.A. § 
1114(j) requires payment at the dollar amount written into 
the version of the statute in effect at the time of the 
rating decision issuing the 100 percent disability rating.

This argument is without merit as it has no basis in statute 
or established case law.  The veteran's attorney previously 
advocated a similar position in a case where retroactive 
special monthly compensation benefits were awarded on the 
basis of clear and unmistakable error (CUE).  Sandstrom v. 
Principi, 358 F.3d 1376 (Fed. Cir. 2004).  The veteran in 
Sandstrom argued that VA had erroneously calculated the rate 
of his retroactive benefits during the time period in 
question (from 1969 to 1996) by applying the monthly rate in 
effect for 1969 ("nominal" dollars), then increasing the 
monthly amount due by the amount authorized by statute during 
that time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 rate 
("real" dollars), so that the 1996 correction would have 
had the "same effect," pursuant to 38 U.S.C.A. § 5109A and 
38 C.F.R. § 3.105(a), as if the decision had been made in 
1969.  Sandstrom complained that because of inflation between 
1969 and 1996, he was paid in deflated dollars.  

While the case was not decided on the basis of CUE, the 
Federal Circuit specifically rejected the argument that past-
due payments should be paid in "real" rather than 
"nominal" dollars.  In this regard, Sandstrom is directly 
on point.  The Federal Circuit's informative opinion noted 
that 

[Sandstrom's] arguments have substantial 
merit as a matter of policy.  Nominal 
dollars and real dollars are not the 
same, and late payment of devalued 
nominal dollars does not have the same 
effect as a timely payment.  There is no 
question that Sandstrom is correct as a 
matter of economics and as a matter of 
logic.  None of this is relevant, 
however, because the VA interpreted the 
existing law correctly.

Sandstrom, supra, at 1379.

The Federal Circuit rejected Sandstrom's argument and held 
that VA's decision to pay in nominal dollars was legally 
correct.  Id. at 1381.  The Board finds that the instant case 
falls squarely within the holding of the Federal Circuit in 
Sandstrom.  Since Sandstrom was decided, neither statute nor 
established case law has altered the Federal Circuit's 
finding in Sandstrom, and so this argument remains without 
merit, as the veteran's attorney should well know.  
Accordingly, the Board finds that the veteran's past-due 
benefits were correctly calculated in accordance with 
38 U.S.C.A. § 1114(j), 38 C.F.R. § 3.21, and Sandstrom.  For 
the reasons set forth above, the appeal is denied.

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Because the law, and not the evidence, is dispositive of this 
claim, application of the provisions of the VCAA would not be 
helpful to the claimant.  No further assistance or 
development in accordance with the VCAA is required in this 
case.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim that the manner of calculating past-due benefits 
was incorrect is denied.


REMAND

The veteran's claim for service connection for "nervous 
condition" was denied in a rating decision dated in May 1969 
because the evidence of record showed that a nervous 
condition existed at the time of entry into service, and 
aggravation during service was not shown.  The decision was 
not appealed, and thus is a final decision.  38 C.F.R. § 
20.1103.

The veteran was denied service connection for a psychotic 
condition, previously diagnosed as a nervous condition, in a 
rating decision dated in March 1971 because the veteran's 
recently diagnosed undifferentiated schizophrenia was 
determined to be an extension of what had earlier been noted 
in the veteran's service medical records (SMRs) as 
nervousness, and for which service connection had previously 
been denied.  The decision was not appealed, and is also a 
final decision.  Id. 

A December 1980 rating decision, which was confirmed in 
January 1981, again denied service connection for 
nervousness, this time claimed as due to exposure to Agent 
Orange.  The decision was not appealed, and is also a final 
decision.  Id.

As noted above, service connection for PTSD was granted in a 
rating decision dated in June 1997.  The disability was rated 
as 30 percent disabling, with an effective date of February 
19, 1997, the date of receipt of the veteran's claim for 
service connection for PTSD.  The veteran appealed the 
effective date, claiming that VA had erred in its March 1971 
and December 1980 decisions.  The principal argument was that 
VA should have given the veteran a PTSD examination and 
adjudicated its December 1980 decision based on PTSD rather 
than on the "nervousness" he had claimed.  The RO 
adjudicated this claim as one of Clear and Unmistakable Error 
(CUE), finding in a rating decision dated in August 1997 that 
VA had not committed CUE in either its March 1971 decision or 
its December 1980 decision.  The Board, in a decision dated 
in December 2000, found that the veteran's claims were claims 
that the RO failed in its duty to assist the veteran.  Since 
a breach of VA's duty to assist cannot, by law, form a basis 
for a claim for CUE, the Board denied the appeal.  Caffey v. 
Brown, 6 Vet. App. 377 (1994). 

The veteran's appeal of the RO's finding of 30 percent 
disability was dismissed by the Board in its December 2000 
decision because the veteran had failed to file a timely 
appeal.  The RO's June 1997 rating decision thus is a final 
decision.  (An appeal of the December 2000 Board decision was 
withdrawn in August 2001.)

The veteran subsequently filed a claim in August 2000 for an 
increased rating for PTSD.  In an April 2002 rating decision 
the veteran was granted a 100 percent evaluation.  The 
effective date was February 19, 1997, the date of receipt of 
the claim for service connection for PTSD, as established by 
the June 1997 rating decision.  The RO noted that the 
assignment of this effective date was made because it 
considered that the 1997 claim was under appeal from the date 
of the original claim.  The RO based this reasoning on the 
Board's finding in its December 2000 decision that statements 
made during the veteran's November 1997 hearing must be 
construed as an informal claim for an increased disability 
rating for PTSD.  (The Board notes in passing that the RO's 
assumption was incorrect.  The Board, in its December 2000 
decision, noted that the comments must be construed as an 
informal claim for an increased rating, not as an appeal of 
the June 1997 rating decision.  In fact, as noted, the June 
1997 RO rating decision became a final decision when the 
veteran failed to timely appeal, as the Board found in its 
December 2000 dismissal of the appeal.)

The veteran's attorney submitted a NOD dated in February 2003 
appealing the effective date of February 19, 1997, claiming 
that the effective date should be the day following the 
veteran's discharge from active duty, November 30, 1968.  The 
argument is made that the June 1997 rating decision granting 
service connection for PTSD was made possible by the 
submission of new and material evidence (NME), which included 
supplemental reports from the service department received 
after the original 1969 decision became final.  The argument 
is further made that, pursuant to 38 C.F.R. § 3.156(c) (new 
and material evidence), the veteran is entitled to the 
earlier effective date because these unnamed supplemental 
service records verified the veteran's in-service stressors 
to support a diagnosis of PTSD.  

Since the April 2002 rating decision's assignment of an 
effective date of February 19, 1997, was based on the June 
1997 rating decision's assignment of the same date, and 
because the veteran's attorney argues that this issue hinges 
on the RO's alleged error in not applying the provisions of 
38 C.F.R. § 3.156(c) in light of the receipt of supplemental 
service records enabling the June 1997 decision, the Board 
has determined that the issue is best characterized as a 
claim of error in the June 1997 rating decision's assignment 
of the February 19, 1997, effective date.  As noted above, 
the June 1997 rating decision is a final decision.  Since the 
June 1997 decision is a final decision, it may not be 
revisited unless there is a showing of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  Moreover, 
the Board has already addressed in its 2000 decision the 
claim of an earlier effective date for the award of service 
connection for PTSD-which as noted above is the same date as 
the award of the 100 percent rating.  Consequently, the 
veteran's argument for an earlier date for the 100 percent 
rating must be either that the Board erred in December 2000 
in the assignment of the effective date of service 
connection, or that there was CUE in the 1997 RO decision.  
Because no motion to revise the Board decision has been 
presented, the remaining viable argument is that the 1997 RO 
decision was the result of CUE, which the representative 
alludes to in his current appeal.  The Board will therefore 
remand for readjudication on the basis of CUE.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran and his attorney 
should be contacted and asked to 
identify, with specificity, what the 
alleged error is, and to give 
persuasive argument as to why one 
would be compelled to reach the 
conclusion, to which reasonable 
minds could not differ, that the 
result of the June 1997 rating 
decision would have been manifestly 
different but for the alleged error.  
Bustos v. West, 179 F.3d 1378, 1381 
(Fed. Cir. 1999)

2.  The RO should consider the CUE 
issue on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to the law regarding 
adjudication of CUE claims and an 
explanation of how, upon a showing 
of CUE, an earlier effective date 
might be assigned.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


